Citation Nr: 1127958	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to increased non-service connected pension benefits based upon 2006 medical expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to adjust the Veteran's non-service connected disability pension benefits and determined that the Veteran was entitled to monthly pension benefits of $1,801.00 beginning from the payment start date of December 1, 2006.  A valid and timely Notice of Disagreement was filed by the Veteran in February 2007.  A January 2008 Statement of the Case continued to deny any adjustment to the Veteran's pension rate and the Veteran perfected his appeal by filing a January 2008 substantive appeal.

In his substantive appeal, the Veteran requested that this matter be scheduled for a Travel Board hearing before a Board member.  A Travel Board hearing was scheduled to take place in December 2009 at the RO in New York, New York.  Notice as to the date, time, and place of the hearing was mailed to the Veteran in November 2009.  At the Veteran's request, however, the hearing was canceled.  VA has not received any request from the Veteran or his representative to reschedule the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through arguments expressed primarily in his February 2007 Notice of Disagreement, the Veteran appears to claim that he is entitled to receipt of an $8,000.00 underpayment of non-service connected pension benefits, which accrued during the 2006 calendar year.  In support of his claim, he asserts that his non-service connected pension was reduced by $11,000.00 in the 2005 calendar year, after he advised VA that his spouse had elected to receive a lump sum payment of pension monies that had been due to her.  According to the Veteran, his spouse's purpose in doing so was to raise funds to pay for the costs of medical insurance coverage for the ensuing two and a half years, which his spouse needed.  The Veteran alleges that he was advised by a VA representative that the reported income in the form of his spouse's lump sum pension payment would be offset by his spouse's medical bills.

The Veteran states that, at the end of 2005, he submitted his spouse's medical bills and that VA accordingly "paid [him] about $3,000.00 back."  According to the Veteran, a VA representative advised him at that time that he would be owed "a continua" of $8,000.00 at the end of the 2006 calendar year.  The Veteran states, however, that when he submitted his spouse's 2006 medical bills and requested payment of the purported $8,000.00 balance, his request for payment was rejected.

The Board is unclear as to the nature of the Veteran's allegations.  A review of the documentation presently in the claims file does not appear to indicate either that the Veteran's countable income was adjusted at any time in 2005 or 2006, or, that the Veteran's non-service-connected pension benefits were reduced in any way during that time period.  Similarly, the records do not document that the Veteran's non-service-connected pension benefits were reduced by $11,000.00, as alleged by the Veteran.  Further, it is unclear from the records in the claims file as to what amounts of non-service-connected pension benefits were paid to the Veteran in 2005 and 2006, which is the time period during which the alleged error or underpayment occurred.

The Board notes that, in January 2005, the Veteran reported that his spouse had received IRA and 401(k) distributions of $12,737.77.  In February 2005, VA notified the Veteran of an overpayment of non-service-connected pension benefits of $3,670.00, apparently as a result of his spouse's receipt of the above lump sum payment.  According to this notice, the Veteran's pension benefits were to be withheld, beginning in May 2005, to allow VA to recoup the amount of the overpayment.  In a March 2005 letter, the Veteran requested a waiver of the overpayment and asserted financial hardship.  In his letter, the Veteran stated that the change in circumstances was a result of his spouse receiving a pension payment in order to pay for her health insurance.  In a May 2005 decision, however, VA waived the overpayment to the Veteran.  Subsequent records do not indicate any further adjustments or changes concerning the Veteran's countable income or to his non-service-connected pension rate.  Nonetheless, it is also unclear from the Veteran's contentions and from the documentation in the claims file as to how the waived overpayment relates to the Veteran's allegation of an $8,000.00 underpayment.

In the interest of clarity, the Board finds that a remand is necessary in this case so that the Veteran may be provided an accounting of the monthly non-service-connected pension benefits that have been paid to him since such benefits were first paid to him from 2005 to the present, broken down by month.  Such accounting must offer a comparison of the amount that was paid each month versus the amount that was due during each month to the Veteran.  The accounting must also provide data, also broken down on a monthly basis, as to the amounts of money that would have been withheld had the waiver not been granted.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional information and evidence regarding his claim of entitlement to increased non-service connected pension benefits based upon 2006 medical expenses.  In conjunction with the letter, the Veteran must be provided an accounting of the non-service-connected pension benefits that have been paid to him from January 2005 to December 2006, broken down by month.  

The accounting must be arranged in six columns and offer a month-by-month breakdown of:  (1) the Veteran's status as being housebound or in need of aid and assistance (for months where applicable); (2) the number of dependents claimed by the Veteran, including spouse; (3) the Veteran's calculated income; (4) the amount of non-service connected pension benefits that was paid to him; (5) the amount of non-service-connected pension benefits that was due to the Veteran; and (6) for applicable months, the amounts of money that would have been paid to the Veteran had the May 2005 waiver not been granted.

2.  After completion of the above development, the Veteran's claim of entitlement to increased non-service connected pension benefits based upon 2006 medical expenses should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

